Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-30 received on 8/12/2020 have been examined, of which claims 1, 16, 29 and 30 are independent.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Group 1 - Claims 1-15 and 29, drawn to uplink TCP acknowledgement transmission, classified in H04L5/0055 – Physical resource allocation for ACK/NACK
II. Group 2 - Claim 16-28 and 30, drawn to downlink data reception and management, classified in H04W72/042 – resource management in DL direction.

Inventions group 1 and group 2 are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination of determining number of TCP acknowledgements to be transmitted from UE in uplink direction as in group 1 has separate utility such as UL TCP ack shaping and the subcombination of determining number of downlink data in the UE receive buffer is to be transmitted for processing as in group 2 has separate utility such as DL data shaping.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

During a telephone conversation with Attorney Puja Detjen (Reg # 72311) on 8/23/2022, a provisional election was made without traverse to prosecute the invention of group 1, claims 1-15 and 29.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-28 and 30 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 
Claim 2 recites “while leaving second portion of transport protocol acknowledgements”. It is noted that the claim is preceded with first portion of transport protocol acknowledgements, which makes it unclear if the second portion and first portion belong to the same transport protocol acknowledgements. Further, claim 3 recites “the first portion of the transport protocol acknowledgements” and “the second portion of the transport protocol acknowledgements”, which creates antecedent basis related issue due to claim 2 limitation. For the purpose of examination, the examiner assumes the limitation in claim 2 as “while leaving second portion of the transport protocol acknowledgements”. 
 
Further, claim 3 recites “in the previous transmission”, which is unclear if it is related to any prior transmission or “the transmission of the first portion of the transport protocol acknowledgements”. The examiner suggests one option for amendment as “in the of the first portion”. 
 
Claim 5 recites “using a rate-limiting operation based on computed”. It is unclear if the allowed number of transport protocol acknowledgements are determined based on the rate-limiting operation, or the operation is used for any other purpose. Claims 6-11 are rejected based on dependency. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 9, 13, 15 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venkatsuresh et al. (US 20170063498).

 Regarding claim 1, Venkatsuresh teaches a method for wireless communication by a user equipment (UE) (abstract: method and apparatus for transport protocol communications processing, the electronic device receives a transport protocol communications from a sender device, and the electronic device transmits the subset of acknowledgments to the sender device; para 47: sender and receiver electronic devices are wireless communication devices), comprising: 
determining an allowed number of transport protocol acknowledgments to transmit in a transmission time interval (TTI) (Para 53-55: data mover 514 performs TCP acknowledgement reduction when the number of acknowledgements in the current interval is greater than a threshold acknowledgement count; here, the threshold acknowledgement count is considered as allowed number of TCP acks and the current interval is TTI; Para 68: at 810, the receiver electronic device identifies a subset of the plurality of acknowledgments in response to the determined modem load), wherein the allowed number of transport protocol acknowledgments comprises an allowed number of transport protocol acknowledgment packets (Para 53-55: a threshold acknowledgement count); and 
transmitting one or more transport protocol acknowledgments in the TTI based, at least in part, on the determined allowed number of transport protocol acknowledgments (Para 70-71: at 812, the receiver electronic device moves the subset of acknowledgments from the first memory to a second memory, the operations at 810 and 812 are performed by the data mover 514, the number of unique acknowledgments in the subset is equal to the number of unique acknowledgments stored at the first memory divided by the reduction factor N, the reduction factor N may be dynamically adjusted based on at least one of the number of acknowledgments present in the time interval per flow or across all flows, at 814, the receiver electronic device may optionally transmit the subset of acknowledgments).

Regarding claim 29, Venkatsuresh teaches an apparatus for wireless communication by a user equipment (UE) (abstract: method and apparatus for transport protocol communications processing, the electronic device receives a transport protocol communications from a sender device, and the electronic device transmits the subset of acknowledgments to the sender device; para 47: sender and receiver electronic devices are wireless communication devices), comprising: 
at least one processor (fig 5, receiver processor 502 and modem 510 comprising data mover 514; Para 50-53) configured to: 
determine an allowed number of transport protocol acknowledgments to transmit in a transmission time interval (TTI) (Para 53-55: data mover 514 performs TCP acknowledgement reduction when the number of acknowledgements in the current interval is greater than a threshold acknowledgement count; here, the threshold acknowledgement count is considered as allowed number of TCP acks and the current interval is TTI; Para 68: at 810, the receiver electronic device identifies a subset of the plurality of acknowledgments in response to the determined modem load), wherein the allowed number of transport protocol acknowledgments comprises an allowed number of transport protocol acknowledgment packets (Para 53-55: a threshold acknowledgement count); and 
transmit one or more transport protocol acknowledgments in the TTI based, at least in part, on the determined allowed number of transport protocol acknowledgments (Para 70-71: at 812, the receiver electronic device moves the subset of acknowledgments from the first memory to a second memory, the operations at 810 and 812 are performed by the data mover 514, the number of unique acknowledgments in the subset is equal to the number of unique acknowledgments stored at the first memory divided by the reduction factor N, the reduction factor N may be dynamically adjusted based on at least one of the number of acknowledgments present in the time interval per flow or across all flows, at 814, the receiver electronic device may optionally transmit the subset of acknowledgments); and 
a memory coupled with the at least one processor (fig 5, first memory 512 and second memory 516, coupled to receiver processor 502 and data mover 514).

Regarding claim 2, Venkatsuresh further teaches wherein the transmitting the one or more transport protocol acknowledgments in the TTI based, at least in part, on the determined allowed number of transport protocol acknowledgments (fig 8, para 70-71) comprises transmitting a first portion of transport protocol acknowledgments from a UE transmit buffer in the TTI, while leaving second portion of transport protocol acknowledgments in the UE transmit buffer (fig 8: Para 66-70: at 806, the receiver electronic device stores the plurality of acknowledgments at a first memory (e.g., the first memory 512); at 812, the receiver electronic device moves the subset of acknowledgments from the first memory to a second memory; at 814, the receiver electronic device transmits the subset of acknowledgments stored at the second memory to the sender electronic device).

 Regarding claim 5, Venkatsuresh further teaches wherein determining the allowed number of transport protocol acknowledgments (Para 53-55: data mover 514 performs TCP acknowledgement reduction when the number of acknowledgements in the current interval is greater than a threshold acknowledgement count; Para 68: at 810, the receiver electronic device identifies a subset of the plurality of acknowledgments in response to the determined modem load) comprises: 
computing an average rate of incoming transport protocol acknowledgments into the UE (Para 59: eight unique TCP acks are generated and stored at first memory in response to the received TCP traffic within a fixed interval); 
computing a burst duration (Para 59: the TCP traffic is received within a fixed interval); and 
using a rate-limiting operation based on the computed average rate of incoming transport protocol acknowledgments and burst duration (para 59: because the reduction factor is 2, only four unique TCP acks are transmitted to sender to acknowledge the reception of TCP traffic within the interval).

Regarding claim 9, Venkatsuresh further teaches wherein the average rate of incoming transport protocol acknowledgments is computed as an average rate of incoming transport protocol acknowledgment packets (para 55-56 discusses comparison of number of acks in previous interval to threshold to determine moving the TCP ack packets to second memory). 

Regarding claim 13, Venkatsuresh further teaches wherein at least one of: 
the allowed number of transport protocol acknowledgments is updated each TTI (Para 53: TCP acknowledgment reduction may be performed for every interval of a fixed sized (e.g., every 1 ms); Para 70: the reduction factor N may be dynamically adjusted based on at least one of the number of acknowledgments present in the time interval per flow or across all flows); or
the method is performed at a modem of the UE (fig 5, para 50-53: receiver electronic device 520 includes modem 510, which includes first memory, data mover and second memory; the process of TCP ack control as described in fig 5 and 8).

Regarding claim 15, Venkatsuresh further teaches wherein determining the allowed number of transport protocol acknowledgments is performed when a transport protocol acknowledgment rate is above a threshold (Para 54: the data mover 514 may perform TCP acknowledgment reduction when the acknowledgment rate is high (e.g., the number of acknowledgments in the current interval being greater than a threshold acknowledgment count)).


Allowable Subject Matter
Claims 4, 12, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 3, 6, 7-8, 10-11, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. (US 20220070722): fig 2, 5: BSR reporting for uplink TCP 1st and 2nd data, BSR is sent prior to first and second data transmission
KANAMARLAPUDI et al. (US 20150215218): enhanced techniques for TCP ack transmission in uplink; abstract: the plurality of TCP ACK packets is prioritized based on certain criteria. A TCK ACK packet with a highest priority among the plurality of TCP ACK packets is selected. The selected highest priority TCP ACK packet is then sent to the network on an uplink channel


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        8/25/2022